UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-2330



ROBERT E. GREEN, SR.,

                                              Plaintiff - Appellant,

          versus


MAYOR AND CITY COUNCIL OF BALTIMORE; THE
BALTIMORE CITY POLICE DEPARTMENT; SOD DECOY
SQUAD; CARL STAMBAUGH, Officer; OTHER MEMBERS
OF THE BALTIMORE POLICE DEPARTMENT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
2941-MJG)


Submitted:   March 6, 2001                 Decided:   April 30, 2001


Before WIDENER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Green, Sr., Appellant Pro Se. Gary Charles May, BALTI-
MORE CITY POLICE DEPARTMENT, Baltimore, Maryland; William Rowe
Phelan, Jr., OFFICE OF THE CITY SOLICITOR, Baltimore, Maryland;
Eileen Antoinette Carpenter, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert E. Green, Sr., appeals the district court’s order

advising him that additional repetitive filings relevant to his

closed cases would be discarded without a response.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Green v. Mayor and City Council of Baltimore,

No. CA-99-2941-MJG (D. Md. Oct. 2, 2000).   We deny Green’s motion

to proceed on formal briefs and for appointment of counsel.     We

note that additional filings by Green regarding this matter, other

than a rehearing petition or a petition for writ of certiorari, may

result in the imposition of sanctions. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                 2